—Determination of respondent Commissioner of Correction, dated November 1, 1991, which dismissed petitioner from her position as a correction officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York *423County [Leland DeGrasse, J.], entered March 24, 1992), is dismissed, without costs.
The evidence presented by the respondent provides reasonable assurance of the identity and unaltered condition of petitioner’s urine samples (People v Julian, 41 NY2d 340). Thus, the administrative determination was supported by substantial evidence. Concur—Murphy, P. J., Rosenberger, Ross, Asch and Kassal, JJ.